Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Hace aproximadamente seis (6) meses, al disentir de una Opinión emitida por este Tribunal que convalidó una orden de registro y allanamiento expedida a base de un testimonio claramente perjuro, expresamos, en Pueblo v. Pagán, Ortiz, 130 D.P.R. 470 (1992),(1) que:
En ocasiones nos cuestionamos el porqué dedicamos tiempo de nuestro recargado calendario de trabajo para solitariamente disentir de decisiones de este Tribunal, refrendadas por una mayoría absoluta de los integrantes del mismo, en las cuales asumimos posiciones en ciertos casos que resultan ser antipá- • ticas no sólo para la inmensa mayoría de nuestra ciudadanía sino que, inclusive, para nosotros mismos.
La contestación a dicha interrogante resulta ser sorprenden-temente sencilla: el hacerlo es un deber y obligación ineludible del desempeño responsable del cargo que ocupamos; ello inde-pendientemente de cualquier otra consideración referente a per-sonas o hechos específicos envueltos en el caso en particular en ese momento ante nuestra consideración.
La decisión mayoritaria emitida por el Tribunal en el pre-sente caso —el cual, no hay duda, es uno sumamente antipático debido a que todo tiende a indicar que los aquí apelantes efec-tivamente estaban envueltos en el repugnante y canceroso trá-fico ilegal de armas y narcóticos— es un vivo ejemplo de la inaceptable máxima o proposición de que “el fin justifica los medios”, máxima que nunca puede servir de fundamento jurí-dico a una convicción criminal bajo el ordenamiento vigente en nuestro País.
*994Hoy nos vemos obligados, nuevamente, a disentir. Existe, sin embargo, una gran diferencia entre la ocasión anterior y la presente. La decisión hoy emitida resulta ser, si es que ello es posible, aún más equivocada, dañina y peligrosa que la del caso de Pueblo v. Pagán, Ortiz, ante.
I — I
Como es sabido, la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, ed. 1982, pág. 299, establece que:
No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautacio-nes y allanamientos irrazonables.
No se interceptará la comunicación telefónica.
Sólo se expedirán mandamientos autorizando registros, alla-namientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirma-ción, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.
Evidencia obtenida en^violación de esta sección será inadmi-sible en los tribunales. (Enfasis suplido.)
Dicho precepto constitucional —el cual protege no sólo la intimidad y dignidad de nuestros conciudadanos sino que la santidad de los hogares de éstos contra invasiones ilegales o irrazonables de parte de, inclusive, administra-ciones o funcionarios que aspiran a actuar en la forma más escrupulosa posible, Pueblo v. Vargas Delgado, 105 D.P.R. 335 (1976), Pueblo v. Lebrón, 108 D.P.R. 324 (1979)— sufre hoy el más rudo y mortal golpe por parte de un Tribunal que confunde al País en general, y a la profesión legal en particular, mediante la emisión de decisiones inconsisten-tes, contradictorias y totalmente carentes de una filosofía judicial definida.
Un examen minucioso y cuidadoso de la Opinión mayo-ritaria emitida revela que, conforme la norma hoy estable-cida, una orden de registro y allanamiento será valida en *995esta clase de situaciones, aún cuando la “confidencia” verse sobre hechos no necesariamente delictivos, y, aún cuando los hechos que observe el agente, en alegada corroboración de la confidencia, no sean suficientes por sí solos para es-tablecer causa probable, siempre y cuando la “confidencia” conduzca al agente hacia el “acusado” en términos de lugar y tiempo y el registro realizado produzca frutos criminosos.
Atrás, y olvidada, ha quedado la reiterada y sabia norma a los efectos de que el mero hecho de que un registro y allanamiento rinda frutos criminosos nunca puede ser utilizado como fundamento para convalidar la ilegalidad del registro y allanamiento efectuado. Pueblo v. Barrios, 72 D.P.R. 171 (1951); Pueblo v. González Rivera, 100 D.P.R. 651 (1972); Pueblo v. Castro Santiago, 123 D.P.R. 894 (1989).
Pero, sobre todo e infinitamente más peligroso, atrás ha quedado la jurisprudencia de este Tribunal a los efectos de que aún cuando la “forma de la Sec. 10 del Art. II de la Constitución de Puerto Rico ... es análoga a la de la En-mienda Cuarta [de la Constitución federal], ... el contenido es distinto”. Pueblo v. Dolce, 105 D.P.R. 422, 429 (1976); razón por la cual tenemos la facultad, y el deber, de inter-pretar de manera más abarcadora las disposiciones de la citada Sección 10 en protección de la intimidad, y santidad de los hogares, de nuestros conciudadanos. Pueblo v. Lebrón, ante.
La ironía de toda esta situación jurídica radica en el hecho de que el Tribunal, no obstante hacer constar en la Opinión emitida que su propósito es el establecimiento de una regla que cumpla con “las exigencias de la Constitu-ción federal”, termina estableciendo una norma que re-sulta, inclusive, violatoria de la jurisprudencia federal in-terpretativa de dicha Constitución. Somos de la opinión que las “circunstancias” que valida este Foro en el presente caso no son a las que se refería el Tribunal Supremo de los Estados Unidos cuando estableció el criterio de la “totali-*996dad de las circunstancias” en la decisión que emitiera en el caso de Illinois v. Gates, 462 U.S. 213 (1983).
Existe una abismal diferencia entre ese criterio y el cri-terio de la “totalidad de la nada” que hoy establece este Tribunal. Conforme este “criterio”, y como surge de la pro-pia Opinión mayoritaria, bajo la norma hoy establecida, para validar la orden de allanamiento expedida basta la mera querella general sobre supuesta actividad delictiva o sospechosa y la “corroboración” de dicha “confidencia” por parte de la policía; corroboración que, conforme a la Opi-nión mayoritaria, “no tiene que generar por sí misma evi-dencia suficiente para establecer causa probable”, (opinión mayoritaria, pág. 986) siempre que la “confidencia [conduzca hacia] el acusado en términos de tiempo y lugar [y que se ocupe] material” (opinión mayoritaria, pág. 988) delictivo.(2)
Dicho de otra manera y en forma más cruda: la santidad y privacidad del hogar de nuestros conciudadanos podrá *997ser impunemente violada, de hoy en adelante, a base del “criterio de la especulación y/o de la totalidad de la nada”. Ello, conforme hoy resuelve este Tribunal, cumple a caba-lidad con el requisito de “causa probable” exigido por la antes citada Sección 10 del Artículo II de nuestra Constitución.
Este Tribunal tiene, no hay duda, facultad para inter-pretar nuestra Constitución. Lo que no tenemos es poder para abolir la misma. Es por ello que disentimos.
— O —

 Véase Opinión disidente emitida por el Juez suscribiente en Pueblo v. Pagán, Ortiz, 130 D.P.R. 470, 490 (1992).


 Ilustrativo de lo arriba expuesto resulta ser el caso del acusado recurrido Oscar Colón Maldonado. Como surge de la declaración jurada que sirvió de base a la expedición de la orden de registro y allanamiento, se recibió en el cuartel de la policía una querella general sobre supuesto trasiego de drogas en el negocio perteneciente a éste (Colon’s Mini Market). Se le ordenó al agente que “investigara” dicha querella. La “investigación” realizada consistió en apostarse frente a dicho negocio y observar a una persona darle dinero a un empleado del mismo, recibiendo la persona a cambio una envoltura de aluminio.
Como podemos notar, la querella o confidencia recibida no contenía detalle de clase alguna; esto es, la misma consistía en una imputación general sobre alegado trasiego de drogas. De los hechos observados por el agente —cambio de manos de dinero y una envoltura de aluminio— necesariamente no se tiene que concluir o inferir que se trata de una transacción delictiva; esto es, podría tratarse de una transacción comercial completamente legítima. En otras palabras, las observaciones del agente no sólo no generaron, por sí mismas, evidencia para el establecimiento de causa probable sino que no constituyen corroboración de clase alguna por cuanto la confidencia era una de tipo general. Ello no obstante, el Tribunal resuelve que existía causa probable para la orden de registro y allanamiento, expresando que:
“En este caso no sólo se cumplió con el requisito de corroboración, sino también con el requisito de que la confidencia condujese hacia el acusado en térmi-nos de lugar y tiempo. Los agentes ocuparon cantidades de marihuana y cocaína precisamente en el negocio identificado en la confidencia.” Opinión mayoritaria, pág. 989.